Citation Nr: 0301221	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-00 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION


The veteran had verified active duty service from January 
1982 until June 1997.

This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
September 2001 rating decision of the Togus, Maine 
Regional Office (RO) which confirmed and continued an 
evaluation of 50 percent for the service-connected 
dysthymic disorder.  After notification of this action, 
the veteran filed a notice of disagreement in September 
2001. 


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  The service-connected dysthymic disorder is primarily 
manifested symptoms which include chronically depressed 
mood, continuing sleep disturbance, inability to 
consistently focus, diminished short-term memory and 
concentration, difficulty in adapting to stressful 
circumstances, and social withdrawal which overall, result 
in no more than occupational and social impairment with 
reduced reliability, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
dysthymic disorder are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002)); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The RO granted service connection for dysthymic disorder 
in February 2000 and assigned a 50 percent rating, 
effective from the date of service discharge, July 1, 
1997.  Following VA examination in February 2001, the RO 
confirmed and continued the 50 percent evaluation from 
which the veteran has timely appealed. 

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified 
as amended at 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b) 
(2002)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c) (2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on the issue on appeal, and that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished under the circumstances.  

As evidenced by the January 2002 statement of the case, 
the veteran has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  The Board thus finds that he has been given 
notice of the information and evidence needed to 
substantiate the claim, and has been afforded 
opportunities to submit such information and evidence.  
Moreover, because, as explained below, there is no 
indication that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is not here at issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  The duty to notify has thus been met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration.  The veteran was afforded a VA psychiatric 
evaluation in February 2001 to determine the extent of the 
service-connected psychiatric disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  As well, private 
outpatient records indicating ongoing treatment for 
psychiatric symptoms have been associated with the claims 
folder.  There is otherwise no indication that there 
exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has 
not been obtained.  Under these circumstances, the Board 
finds that adjudication of this claim on appeal at this 
juncture, without directing or accomplishing any 
additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

The veteran's dysthymic disorder is rated in accordance 
with 38 C.F.R. § 4.130, Diagnostic Code 9433, under a 
general rating formula for mental disorders.  Under that 
rating criteria, a 50 percent rating for PTSD is assigned 
when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

Factual background

Outpatient clinical records from Franklin Memorial 
Hospital dated between April 2000 and January 2001 were 
received showing that the veteran sought continuing 
treatment for various complaints and disorders, including 
depression.  In July 2000, he reported disturbed sleep and 
marital problems, but indicated during the following 
October that he was feeling pretty well, and that his home 
life was "OK."  It was noted at that time that he was 
involved in a veterans support group.  It was recorded 
that was being prescribed Amitriptyline for his symptoms.  

The veteran underwent VA examination for psychiatric 
purposes in February 2001.  He was reported to have stated 
that 'I don't know if I really have depression, but I do 
feel down in the dumps and I do have a lot of trouble 
sleeping.'  It was added that he complained of chronic 
orthopedic pain, and ringing in the ears, and said that he 
became upset, didn't seem to be able to focus or 
concentrate very well.  It was reported that over the past 
year, the veteran's symptoms had included difficulty 
sleeping and depressed mood which had persisted without 
remission.  He stated that he frequently took sick days 
because of depression, and watched a lot of television on 
his days off.

Prior psychiatric history was recited to the effect that 
he had had no hospitalizations in this regard, but had 
been prescribed Amitriptyline which he took daily.  He 

denied difficulty with alcohol and nonmedical drugs.  It 
was noted that he currently worked full time as a computer 
technician, and had been married for several years.  

On mental status examination, the examiner related that 
the veteran tended to be preoccupied with pain, and that 
his concentration and short-term memory were somewhat 
diminished.  No delusions or hallucinations were 
expressed, and he was not perceived as displaying 
inappropriate psychotic or behavior.  The appellant denied 
suicidal or homicidal thoughts, ideas, plans and intent, 
and personal hygiene was observed to be adequate.  No 
obsessions or compulsions were appreciated, and speech 
flowed normally.  It was noted that the veteran did not 
report panic attacks, substance abuse, impaired impulse 
control or phobia, but that mood was depressed.  Following 
examination, a pertinent diagnosis of dysthymic disorder 
was rendered.  A Global Assessment of Functioning (GAF) 
score of 45 was provided.  

The examiner commented that the appellant had serious 
symptoms, concentrated with difficulty, and adapted poorly 
to stress.  It was found that he had moderate impairment 
of his industrial capacity, and that in his social 
functioning, tended to be withdrawn with severe impairment 
thereof.  The examiner concluded that the prognosis was 
guarded, but that the appellant was handling his own 
benefits. 

Legal Analysis

The veteran contends that his service-connected dysthymic 
disorder is more severely disabling than reflected by the 
currently assigned disability evaluation and warrants a 
higher rating.  

The evidence shows that the veteran's service-connected 
dysthymic disorder is currently manifested by complaints 
which primarily include depressed mood, continuing sleep 
disturbance, inability to consistently focus, diminished 
short-term memory and concentration, and difficulty in 
adapting to stressful circumstances.  It was determined on 
most recent VA examination in February 2001 that the 
extent to which he was socially withdrawn resulted in 
severe impairment of social function.  The veteran also 
stated that he frequently lost time from work on account 
of depressive symptoms.  The overall clinical evidence 
indicates that such symptomatology is chronic in nature, 
and it is shown that ongoing therapy and medication have 
been prescribed in this regard.

The Board acknowledges that the veteran has been assigned 
a GAF score of 45.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), GAF 
scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Here, the veteran's significant impairment with work, his 
increased difficulty with social isolation, depression, 
and the relationship with his wife, all appear to be 
consistent with the assignment of the GAF score of 45.  
However, the Board further observes that while the VA 
examiner stated in February 2001 that social dysfunction 
was severe, it was also found that there was only moderate 
impairment of his industrial capacity.  It is demonstrated 
overall that mental status and coping skills appear to be 
intact despite his symptoms, and that he manages to 
maintain full-time employment.  There is no history of 
psychotic symptoms, hallucinations, suicidal or homicidal 
thoughts or evidence of need for psychiatric 
hospitalization.  The veteran appears to have at least a 
stable relationship with his wife, despite evidence of 
some marital discord, and that he is competent to handle 
his own affairs.  The Board thus finds that while it is 
clear that the appellant's primary symptoms do result in 
some inability to establish and maintain effective 
relationships, it is not demonstrated that he is impaired 
on the whole due to any symptoms consistent with suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical speech, obscure, 
irrelevant or near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation; neglect of personal appearance and 
hygiene, and an inability to establish and maintain 
effective relationships which would comport with the next 
higher rating of 70 percent under the criteria for 
psychiatric disorders.

The Board thus concludes that the current 50 percent 
disability rating contemplates any and all symptoms now 
associated with the service-connected dysthymic disorder.  
38 U.S.C.A. § 1155;  38 C.F.R. §§ 4. 7, 4.130, Diagnostic 
Code 9433 (2002).  Absent a finding of more extreme 
symptomatology, an evaluation in excess of 50 percent is 
not warranted. 

The Board would also point out that in reaching its 
decision in this case, only the provisions of the VA's 
Schedule for Rating Disabilities have been considered.  
The Board is required to address the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321 (2002) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for 
the average impairment of earning capacity due to the 
disability.  See VA O.G.C. Prec. Op. 6-96 (August 16, 
1996).  In this case, consideration of an extraschedular 
rating has not been expressly raised.  Further, the record 
before the Board does not contain evidence of "exceptional 
or unusual" circumstances that would preclude the use of 
the regular rating schedule.  


ORDER

An increased rating for dysthymic disorder is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

